DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Snoozeshade device (https://web.archive.org/web/20130831110313/http://www.snoozeshadeusa.com/for-playards/snoozeshade-for-play-yards-pack-plays) in view of McCloud (US-6,170,101 B1).
The Snoozeshade device teaches a vented canopy tent for use in combination with a playard having four legs (as seen in the figures), the vented canopy tent comprising: a top surface having first, second, third and fourth sides extending downwards from the top surface and defining an interior cavity (as seen in the figures); wherein the first and third sides are at opposing ends and the second and fourth sides are at opposing ends (the canopy is rectangular shaped so there are two opposing walls in each of the longitudinal and transverse directions); each of the four sides having a first height; a flap (seen in the largest figure and the fifth picture from the top on the left) defining a portion of the top surface; a fastening element at the top surface being selectively operable between an open configuration and a closed configuration (as seen in the figures and described under the “Features” section, “clever zip panels”), wherein the open configuration defines the flap being at least partially separated from the top surface to expose the interior cavity (fifth picture down on the left column of photos) and wherein the closed configuration defines the flap being connected to the top surface such that the interior cavity is not exposed (second picture down on the left column of photos); and at least one fastener on one of the first, second, third and fourth sides, the at least one fastener being structured and disposed for securing the vented canopy tent to the playard (straps seen at the four corners in the large picture and the fourth picture down on the left column of photos).  
The Snoozeshade device teaches one of the sides as being able to be rolled up to allow light and sight of the infant and better ventilation (as seen in the second picture down on the left column of photos and described under the “Features” section, “clever zip panels allow parents to alter the level of light and give easy access to baby”); however the Snoozeshade device only appears to teach one side being able to form an opening and therefore lacks each side having a plurality of ventilation openings.  
McCloud teaches a protective cover for a crib that comprises four sides each having a first height and each including a plurality of fixed ventilation openings (23) at an intermediate height having a height less than the first height (as seen in FIGS. 1-2) wherein a portion of each opening is at a position less than half the first height, and a mesh material (30) partially covering at least one fixed ventilation opening of the plurality of fixed ventilation openings, wherein the ventilation openings permit passage of air therethrough (col. 1, lines 56-61).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Snoozeshade device to include a plurality of ventilation openings, as taught by McCloud, so that only a small amount of light would be allowed into the canopy tent and would allow the parent visibility to see into the canopy tent on all sides as opposed to only one side which may not within their line of view depending on their position relative to the playard. 

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Snoozeshade device (https://web.archive.org/web/20130831110313/http://www.snoozeshadeusa.com/for-playards/snoozeshade-for-play-yards-pack-plays) in view of McCloud (US-6,170,101 B1) as applied to claims 3 and 7 above, and further in view of Tharalson (US-6,687,927 B1).
The combination of the Snoozeshade device and McCloud is discussed above but teaches the fastening elements as being straps and therefore lacks the four fasteners being pockets. Tharalson teaches a cover for a play yard comprising first (46), second (50), third (54) and fourth (58) sides and four fastening elements comprising pockets (330, 342, 334, 338) on each of the first, second, third and fourth sides (as seen in FIG. 3A), the pockets being sized and configured to wrap around a distal end of a corresponding one of the four legs of the playard (as seen in FIG. 7).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include pockets as the fastening element, as taught by Tharalson, as an alternative to straps that would require less work/hand dexterity on the user’s part.  Furthermore, it is noted that while Tharalson does not specifically teach elastic pockets, having pockets being made from elastic materials is old and well-known so that the pockets will conform to the shape of a variety of different playards.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Snoozeshade device (https://web.archive.org/web/20130831110313/http://www.snoozeshadeusa.com/for-playards/snoozeshade-for-play-yards-pack-plays) in view of McCloud (US-6,170,101 B1) as applied to claim 1 above, and further in view of Flannery et al. (US-10,557,282 B1).
The combination of the Snoozeshade device and McCloud is discussed above but lacks the top surface being thicker/comprised of a first and second layer.  Flannery et al. teaches a canopy for a playard that comprises a top surface (topmost portion of 10 that includes more horizontal portions of ribs 18 and portion 46 of the cover 12, as seen in FIG. 1C) and a plurality of sides (lower portion of 10 that includes more vertical portions of ribs 18 and portion 42 of cover 12, as seen in FIG. 1C) depending from the top surface, wherein the top surface comprises a first layer of fabric and a second layer of fabric (portions 44 of cover 12 includes a double layer of sheeting; col. 7, lines 37-52), wherein less light enters the interior cavity as compared to a single layer of fabric (due to there being two layers wherein one provides UV protection).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include a top surface comprising a first and second layer, which would create a thicker layer, as suggested by Flannery et al., so that less light enters the vented canopy from the top surface, which is where a significant portion of light is likely to enter the canopy tent while still being able to keep the device lightweight by having the sides be made of a thinner fabric.

Claims 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Snoozeshade device (https://web.archive.org/web/20130831110313/http://www.snoozeshadeusa.com/for-playards/snoozeshade-for-play-yards-pack-plays) in view of McCloud (US-6,170,101 B1) as and Tharalson (US-6,687,927 B1).
The Snoozeshade device teaches a vented canopy tent for use in combination with a playard having four legs (as seen in the figures), the vented canopy tent comprising: a top surface having first, second, third and fourth sides extending downwards from the top surface and defining an interior cavity (as seen in the figures); wherein the first and third sides are at opposing ends and the second and fourth sides are at opposing ends (the canopy is rectangular shaped so there are two opposing walls in each of the longitudinal and transverse directions); each of the four sides having a first height; a flap (seen in the largest figure and the fifth picture from the top on the left) defining a portion of the top surface; a fastening element at the top surface being selectively operable between an open configuration and a closed configuration (as seen in the figures and described under the “Features” section, “clever zip panels”), wherein the open configuration defines the flap being at least partially separated from the top surface to expose the interior cavity (fifth picture down on the left column of photos) and wherein the closed configuration defines the flap being connected to the top surface such that the interior cavity is not exposed (second picture down on the left column of photos); and at least one fastener on one of the first, second, third and fourth sides, the at least one fastener being structured and disposed for securing the vented canopy tent to the playard (straps seen at the four corners in the large picture and the fourth picture down on the left column of photos).  
The Snoozeshade device teaches one of the sides as being able to be rolled up to allow light and sight of the infant and better ventilation (as seen in the second picture down on the left column of photos and described under the “Features” section, “clever zip panels allow parents to alter the level of light and give easy access to baby”); however the Snoozeshade device only appears to teach one side being able to form an opening and therefore lacks each side having a plurality of ventilation openings.  
McCloud teaches a protective cover for a crib that comprises four sides each having a first height and each including a plurality of fixed ventilation openings (23) at an intermediate height having a height less than the first height (as seen in FIGS. 1-2), and a mesh material (30) partially covering at least one fixed ventilation opening of the plurality of fixed ventilation openings, wherein the ventilation openings permit passage of air therethrough (col. 1, lines 56-61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Snoozeshade device to include a plurality of ventilation openings, as taught by McCloud, so that only a small amount of light would be allowed into the canopy tent and would allow the parent visibility to see into the canopy tent on all sides as opposed to only one side which may not within their line of view depending on their position relative to the playard. 
The Snoozeshade device teaches the fastening elements as being straps and therefore lacks the four fasteners being pockets. Tharalson teaches a cover for a play yard comprising first (46), second (50), third (54) and fourth (58) sides and four fastening elements comprising pockets (330, 342, 334, 338) on each of the first, second, third and fourth sides (as seen in FIG. 3A), the pockets being sized and configured to wrap around a distal end of a corresponding one of the four legs of the playard (as seen in FIG. 7).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the Snoozeshade device to include pockets as the fastening element, as taught by Tharalson, as an alternative to straps that would require less work/hand dexterity on the user’s part.  Furthermore, it is noted that while Tharalson does not specifically teach elastic pockets, having pockets being made from elastic materials is old and well-known so that the pockets will conform to the shape of a variety of different playards.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. Applicant argues that there is no motivation to consult references related to interior padding in order to modify an exterior canopy (page 7, Remarks). However, as stated in the rejection above, one would be motivated to add the fixed openings, such as those taught in McCloud, in order to provide a means so the parents can look into the playard without having to roll up a side of the canopy tent. McCloud teaches a device to be used with a playard/crib that provide ventilation/visibility and is therefore relevant art.  Applicant also argues that that the combination of SnoozeShade and McCloud would produce an exterior canopy tent that also includes an additional  interior pad and as such, since McCloud has numerous “viewing portals”, there would be no reason to modify the SnoozeShade device (page 7, Remarks). It is noted that Applicant seems to be misinterpreting the combination of references in that the SnoozeShade device is merely being modified to have a plurality of fixed openings, such as taught on the McCloud device and that the entire McCloud device would not also be included as well. As such, the Examiner maintains that it would have been obvious to add the fixed openings to the bottom of the Snoozeshade device since the padded cover of McCloud would not be present in the interior of the playard.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636